IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-92,664-01, -02, AND -03


                 EX PARTE QUAN MARKESE CHURCHWELL, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 1526196-A, 1526243-A, AND 1530341-A
               IN THE 182ND DISTRICT COURT FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant pled guilty to two offenses of aggravated robbery and one offense of evading arrest

in a vehicle, and the trial court assessed prison sentences. Applicant filed these applications for writs

of habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        Applicant alleges his guilty pleas, made without plea agreements, were involuntary due to

the ineffective assistance of his trial counsel. The trial court entered orders designating issues and

ordered trial counsel to respond. The habeas records forwarded to this Court contain no response

from trial counsel or findings from the trial court resolving the disputed factual issues.

        Accordingly, the record should be developed. The trial court is the appropriate forum for
                                                                                                       2

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel

provided ineffective assistance and whether Applicant’s pleas were involuntary. The trial court may

make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 9, 2021
Do not publish